This court considered the refusal of the trial court to accord the defendant access to the records of the Police Department of the City of New York. The ruling was correct upon the facts presented. (See People ex rel. Lemon v. Supreme Court,245 N.Y. 24.) The records in question were deposited with this court at the time of the argument of the appeal and were examined. The so-called surveillance amounted to very little. It was of the entrance and lobby of the office building and not of the floor upon which defendant Buchalter had his office. The reports established that the defendant could and did elude the police at will.
This court did not restrict its review to a mere determination that there was no abuse of discretion as a matter of law by the Justices of the Supreme Court in denying the motions for a change of venue. A majority of the court is of the opinion that the discretion was properly exercised.
This court examined and found no error in the rulings of the trial court upon the challenges for implied bias. On the motion for a special jury under the statute (Judiciary Law, art. 18-B; Cons. Laws, ch. 30) the defendants appeared by attorney and consented to be tried before such special jury. A majority of this court is of the opinion that they thereby consented also to the statutory provision (Judiciary Law, § 749-aa, subd. 7) that rulings of the trial court upon challenges for actual bias are final and not appealable.
Motions denied. (See 289 N.Y. 181.) *Page 246